DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berntsen et al. (US 2019/0305346) in view of Son et al. (US 2011/0248569).
Regarding claims 1 and 11, Berntsen discloses a controller 334 (and method) for a fuel cell system 300 which comprises a fuel cell module 302 that includes one or more fuel cell stacks 304 ([0021], Fig 3). The controller can include a processor, memory, transceiver, and user interface ([0030], [0047]). The fuel cell system is part of a system that includes an electrical grid 338 and the controller responses to electrical grid frequency changes (abstract). 
Sudden disconnections of electrical generation from the electrical grid 338 can lead to substantial decrease in the operating frequency in the electrical grid, and a frequency sensor 340 is configured to measure such deviations ([0029]). The measured frequency is provided to a frequency vs. kilowatt (kW) droop function 404 which has adjustable deadband and slope 406 ([0032]-[0033]). The deadband and slope are adjusted, and the slope adjustments are used to control how much power output change results from a given amount of frequency deviation ([0033]); which is how a gain works. Therefore, the adjusted slope of the frequency vs. kW droop function reads on the claimed “adjusting a droop gain of the controller to change the output power of the fuel cell power plant in response to a change in demand from the load”.
The controller further has a bipolar limiter function 408 to keep the power output of the fuel cell stack(s) within the range that the fuel cell can support ([0034]) (reads on: maintaining a portion of the demand from the load met by the output power of the fuel cell power plant within a predetermined allocation), a rate of change limiter function 410 to limit how fast the fuel cell power setpoint bias can change in response to a grid frequency change ([0035]) (reads on: maintaining a ramp up rate of the output power of the fuel cell power plant within a predetermined maximum ramp up capability), and maximum duration limiter 412 ([0036]). 
However, Berntsen does not explicitly disclose operating the controller, method, or fuel cell power plant in an islanded mode, nor maintaining a frequency of the output power of the fuel cell power plant within a predetermined range.
Son discloses a micro-power source for successfully implementing a microgrid and to a control method for realizing smooth reconnection between the microgrid and an electric power system (abstract). The micro-power sources include fuel cells ([0004], [0085]). Son teaches that the microgrid is switched to island operation when the power system fails ([0005], [0046]). The frequencies of the micro-power sources are controlled to a target for reliable and stabile operation of the microgrid ([0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of having the micro-power sources 
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control the frequency of the micro-power sources (including fuel cells), as taught by Son, with the controller of Berntsen in order to keep the frequency in a range for reliable and stable operation of the microgrid.
Regarding claims 2 and 12, modified Berntsen discloses all of the claim limitations as set forth above. Berntsen teaches that limiter functions are to ensure that the fuel cell plant’s process controls (e.g. air flow, fuel flow, water flow, etc.) can be coordinated and achieve an optimal amount of synthetic inertial response without causing abnormal process conditions and risking an automatic fuel cell shutdown ([0035]). That is, Berntsen teaches limiting changes to prevent a shutdown. Therefore, it would have been obvious to control a rate at which the droop gain changes for the same purpose (to maintain stability).
Regarding claims 3-4 and 13-14, modified Berntsen discloses all of the claim limitations as set forth above. Berntsen additionally discloses an initial arresting time period where the frequency of the system drops, and once the frequency reaches its nadir (low point), the period is followed by a rebound period ([0013]). That is, Berntsen suggests a predetermined time lag in response to a change in the load demand because of the time period between the nadir and the rebound periods. Therefore, Berntsen teaches the processor/method including a filter that controls the rate at which the droop gain changes, and prevents a change in the droop gain during a predetermined time lag in response to the change in the load demand. 
claims 5 and 15, modified Berntsen discloses all of the claim limitations as set forth above. Berntsen teaches that the output of the power limiter 420 is fed to a load ramp generator 422 which is configured to control and limit the rate at which the power of the fuel cell system can increase or decrease ([0037]). Son teaches that the frequencies of the voltage and current in the steady state are equal in the overall electric power source ([0028]); that is, Son suggests a steady state condition.
While Berntsen does not explicitly disclose using this information to adjust the droop gain (droop gain adjustment factor), Berntsen teaches that the slope and deadband adjustments can be made by a control module (e.g. frequency-based adjustment module 336) which includes various function and sub-modules ([0031]). As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the ramping information from the power limiter and rate of change limiter (instantaneous ramp up rate) of Berntsen to adjust the slope and deadband adjustments (setting the droop gain adjustment factor) for the purpose of preventing abnormal process conditions and risking an automatic fuel cell shutdown ([0035]). 
In addition, because Berntsen teaches limiting the power output and limiting the rate of change to a range the fuel cell can support ([0034]-[0035]), Berntsen suggests using an instantaneous ramp up rate and a maximum ramp up rate in combination with the slope gain (predetermined frequency droop gain). Therefore, the combination of references renders obvious the claim limitations.
Regarding claims 6-7 and 16-17, modified Berntsen discloses all of the claim limitations as set forth above. Son teaches that the frequencies of the voltage and current in the steady ([0028]); that is, Son suggests a steady state condition, and therefore Son suggests a derivative current output power being zero. Thus in combination with Berntsen, the combination suggests applying the predetermined fixed frequency droop gain during the steady state operation because no extra changes are needed during steady state operation.
Regarding claims 8 and 18, modified Berntsen discloses all of the claim limitations as set forth above. Berntsen teaches that the output of the power limiter 420 is fed to a load ramp generator 422 which is configured to control and limit the rate at which the power of the fuel cell system can increase or decrease ([0037]). While Berntsen does not explicitly disclose using this information to adjust the droop gain, Berntsen teaches that the slope and deadband adjustments can be made by a control module (e.g. frequency-based adjustment module 336) which includes various function and sub-modules ([0031]). As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the ramping information from the power limiter and rate of change limiter of Berntsen to adjust the slope and deadband adjustments (droop gain) for the purpose of preventing abnormal process conditions and risking an automatic fuel cell shutdown ([0035]). 
Regarding claims 9 and 19, modified Berntsen discloses all of the claim limitations as set forth above. Berntsen teaches adjust the slope (droop gain) ([0033]), and Son teaches maintaining the frequency of the micro-power sources ([0027]). Because Berntsen additionally teaches limiting the power output and limiting the rate of change to a range the fuel cell can support ([0034]-[0035]), Berntsen suggests determining a maximum slope adjustment, and selecting a slope that is less than or equal to maximum slope adjustment in order to limit the 
Regarding claim 10, modified Berntsen discloses all of the claim limitations as set forth above. Berntsen further discloses a fuel cell system 300 (fuel cell power plant) comprising at least one cell stack assembly (fuel cell stack 304) including a plurality of fuel cell and the controller of claim 1 ([0021], abstract).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186. The examiner can normally be reached M-F 8:00-5:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/JACOB BUCHANAN/             Examiner, Art Unit 1725                                                                                                                                                                                           
/JONATHAN CREPEAU/             Primary Examiner, Art Unit 1725